ALLOWABILITY NOTICE
This Office Action is in response to Applicant’s Amendment/Request Reconsideration-After Non-Final Rejection dated 02/24/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given after a telephone interview with Attorney of Record John S. Sopko on March 08, 2021.
Instructions to amend the application were as follows:
Claims 1, 4, 11, 12 to be amended as follows:
1. (Currently Amended):  A sleep induction device for inducing changes during a sleep session of a user, wherein the sleep induction device comprises:
at least one sensor for detecting at least one physiological characteristic of the user;
a stimulator which is configured to provide successive stimuli to the user to operate based on the at least one detected physiological characteristic, which successive stimuli define a guidance path, and which guidance path is to be followed by the user to guide the user in a transfer from a first sleep state to a second sleep state;

a processing unit including a control program which is programmed to determine a current sleep state of the user, which current sleep state is based on the at least one detected physiological characteristic measured by the at least one sensor and which control program is programmed to generate an initial guidance path to induce a change from the determined current sleep state to another sleep state;
wherein the control program comprises
a tracking program which is programmed to continuously monitor the physiological characteristic during a guiding phase to determine whether the user is
following the initial guidance path by tracking a deviation of the at least one detected physiological characteristic from an expected physiological characteristic which expected physiological characteristic is based on the  provided initial guidance path;
a tailoring program which is programmed to tailor the provided initial guidance path in real-time during the same sleep session of the user to an updated guidance path  in the case that the tracked deviation exceeds a pre-determined margin; and
wherein an effectiveness of  the provided initial guidance path is calculated based upon said deviation, and wherein the tailoring program tailors said initial guidance path in the case that said effectiveness is below a pre-defined margin.

4. (Canceled)

Claim 11 lines 22-25 “a tailoring program which is programmed to tailor the provided initial guidance path during the same sleep session of the user to an updated guidance path without switching to another sleep pattern in the case that the tracked deviation exceeds a pre-determined margin” is being amended to -- a tailoring program which is programmed to tailor the provided initial guidance path in real-time during the same sleep session of the user to an updated guidance path without switching to another sleep pattern in the case that the tracked deviation exceeds a pre-determined margin--.

Claim 12 lines 22-25 “a tailoring program which is programmed to tailor the provided initial guidance path during the same sleep session of the user to an updated guidance path while maintaining a predetermined sleep pattern in the case that the tracked deviation exceeds a pre-determined margin” is being amended to -- a tailoring program which is programmed to tailor the provided initial guidance path in real-time during the same sleep session of the user to an updated guidance path while maintaining a predetermined sleep pattern in the case that the tracked deviation exceeds a pre-determined margin--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As per independent Claim 1, the prior art of record fails to disclose or make obvious 
 a sleep induction device for inducing changes during a sleep session of a user, wherein the sleep induction device comprises a processing unit including a control program which is programmed to determine a current sleep state of the user, which current sleep state is based on the  at least one detected physiological characteristic measured by the at least one sensor and which control 
As per independent Claim 11, the prior art of record fails to disclose or make obvious a sleep induction device for inducing changes during a sleep session of a user, wherein the sleep induction device comprises: a processing unit including a control program which is programmed to determine a current sleep state of the user, which current sleep state is based on the at least one detected physiological characteristic measured by the at least one sensor and which control program is programmed to generate an initial guidance path to induce a change from the determined current sleep state to another sleep state; wherein the control program comprises a tracking program which is programmed to continuously monitor the physiological characteristic during a guiding phase to determine whether the user is following the initial guidance path by tracking a deviation of the at least one detected physiological 
As per independent Claim 12, the prior art of record fails to disclose or make obvious a sleep induction device for inducing changes during a sleep session of a user, wherein the sleep induction device comprises: a processing unit including a control program which is programmed to determine a current sleep state of the user, which current sleep state is based on the at least one detected physiological characteristic measured by the at least one sensor and which control program is programmed to generate an initial guidance path to induce a change from the determined current sleep state to another sleep state; wherein the control program comprises a tracking program which is programmed to continuously monitor the physiological characteristic during a guiding phase to determine whether the user is following the initial guidance path by tracking a deviation of the at least one detected physiological characteristic from an expected physiological characteristic which expected physiological characteristic is based on the provided initial guidance path; a tailoring program which is programmed to tailor the provided initial guidance path in real-time during the same sleep session of the user to an updated guidance path while maintaining a predetermined sleep pattern in the case that the tracked deviation exceeds a pre-determined margin in combination 
Prior art US 20060106275 A1 to Raniere; Keith discloses a sleep efficiency monitor and methods for pacing and leading a sleeper through an optimal sleep pattern. More specifically, Raniere includes a physiological characteristic monitor for monitoring the sleep stages of a sleeper, a sensory stimulus generator for generating stimulus to affect the sleep stages of a sleeper, and a processor for determining what sleep stage the sleeper is in and what sensory stimulus is needed to cause the sleeper to move to another sleep stage. A personalized sleep profile may also be established for the sleeper and sleep guided in accordance with the profile parameters to optimize a sleep session. By providing sensory stimulus to a sleeper, the sleeper may be guided through the various sleep stages in an optimal pattern so that the sleeper awakens refreshed even if sleep is disrupted during the night or the sleeper's allotted sleep period is different than usual. 
Prior art US 20160058970 A1 to Garcia Molina; Gary Nelson et al. discloses managing the sleep session of a subject based on slow wave activity in the subject prior to and/or during the sleep session. More specifically, Garcia Molina discloses managing the sleep session based on slow wave activity in the subject during the sleep session. Slow wave activity is related to sleep pressure. Sleep pressure dissipates and/or decreases as the subject sleeps. The dissipation dynamics depend on a given subject. The manner in which dissipation occurs regulates the length of the given sleep session and is linked to the temporal dynamics of slow wave activity. The system is configured to determine a metric indicating sleep pressure dissipation and, responsive to the determined sleep pressure dissipation metric indicating that sleep pressure dissipation has reached a dissipation threshold level during the sleep session, awaken the 
Prior art US 20160058970 A1 to Hariri; Aliasghar discloses apparatuses and methods for snore disrupting and prevention. More specifically, an apparatus such as a pillow that includes an inflatable bladder assembly configured to frequently inflate and deflate to move a head of a user; a conduit connected to the bladder assembly and configured to extend at a distance from the bladder assembly; an air inflator connected to the conduit for inflating the bladder assembly through the conduit, the air inflator being at the distance from the bladder assembly when in use to minimize noise, radiation or discomfort for the user a controller in communication with the air inflator to actuate the air inflator to inflate the bladder assembly; and an audio processor in communication with the controller, the audio processor being configured to detect sound waves and transmit control commands to the controller to trigger cyclical actuation of the air inflator upon a trigger event.
Prior art US 20160058970 A1 to Morishima; Morito et al. discloses 
However, the limitations, features, combination of features and arrangement of features as now explicitly, positively and specifically recited by the Applicants in independent claim 1, 11 and 12 has neither been disclosed nor is rendered obvious by the prior art of record.
As per dependent claims 2, 3, 5-8 which depend upon independent base claim 1, dependent claims 2, 3, 5-8 are allowable due to their direct/indirect dependency on allowable base claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-F 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 
/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
	/S.R/            Examiner, Art Unit 3791                                                                                                                                                                                            March 11, 2021